Citation Nr: 0734611	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-34 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to January 
1968.  The veteran died in November 1993.  The appellant is 
the veteran's widow.


FINDINGS OF FACT

1.  Entitlement to service connection for cause of death was 
denied by the RO in an April 1999 rating decision.  The 
appellant was notified of that decision the same month and 
did not initiate an appeal.  The decision is final.

2.  The evidence added to the record since the April 1999 
rating decision is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSION OF LAW

Evidence submitted since the April 1999 rating decision 
wherein the RO denied service connection for the cause of the 
veteran's death is not new and material; thus, the claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the appellant's claim was received in 
September 2004, after the enactment of the VCAA.

A letter dated in November 2004 told the appellant that VA 
would make reasonable efforts to obtain evidence necessary to 
support her claim.  She was informed that she was required to 
provide sufficient information to allow VA to obtain records.  
She was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
her claim were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
appellant's behalf.  With regard to claim of entitlement to 
service connection for the cause of the veteran's death, the 
appellant was told that the evidence needed to show that the 
condition causing the veteran's death, as shown on his death 
certificate, had its onset in service or was permanently 
aggravated by service.  She was also asked to send any 
evidence in her possession that pertained to her claim.  The 
appellant was also informed of what constituted new and 
material evidence needed to reopen her claim and informed of 
the reason for the previous denial of her claim.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Since the claim herein is being denied, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant.

The Board finds that the content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the appellant nor her representative 
has contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to finally decide this appeal.


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active service 
was either a principal or contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-
connected disability to be the principal cause of death, it 
must singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appellant's application to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death was denied via an April 1999 rating decision.  
The appellant did not file a timely notice of disagreement to 
initiate an appeal.  Thus, the April 1999 rating decision was 
final.

The evidence of record at the time of the April 1999 decision 
included the veteran's service medical records, which show 
the veteran complained of a sore throat in December 1960.  He 
had an upset stomach in May 1961, January 1962, and April 
1967.

The veteran's DD Form 214 shows he received the Vietnam 
Campaign Medal and the Vietnam Service Medal.

Post-service private medical records dated in August and 
September 1972 show treatment for peptic ulcer disease.

A January 1973 VA examination report shows the veteran was 
diagnosed with a lumbosacral strain.

Private treatment records dated from June 1992 to October 
1993 and VA treatment records dated from March to September 
1993 show the veteran was diagnosed with and treated for 
adenocarcinoma of the esophagus.

The November 19, 1993 death certificate indicates the 
immediate cause of the veteran's death was cancer of the 
esophagus.  No other causes were given.

In September 1996, the appellant submitted general 
information regarding causes of cancer.

In a June 1998 written statement, N.N., M.D. indicated that, 
in his opinion, the veteran's adenocarcinoma of the esophagus 
was probably related to an initial chronic inflammatory state 
of the distal esophagus.

In August 1998, the appellant submitted a written statement 
in which she indicated that she believed it was at least as 
likely as not that the veteran's esophageal carcinoma began 
with chronic irritation of the esophagus during his duty in 
Vietnam.

Evidence added to the claims file following the April 1999 
rating decision includes a February 1991 written statement 
from the physician that conducted the veteran's selective 
vagotomy and antrectomy in 1972 for active peptic ulcer 
disease.  Since that time, the veteran had remained entirely 
asymptomatic.

Additional private records dated from September to October 
1992 show the veteran's treatment for esophageal cancer.

In October 1999, the appellant submitted general information 
regarding the use of Agent Orange by military forces and a 
publication by the Vietnam Veterans of America, stating that 
there is a consensus among scientists that dioxin causes 
cancers of all sites in humans.

In March 2005, the appellant submitted general information 
regarding Agent Orange and diseases that it causes.  The 
appellant's representative stated that it was an excerpt from 
a VA Report to the Secretary by Admiral E.R. Zumwalk, Jr., 
dated May 5, 1990.  The statement indicates that the author 
is more comfortable in concluding that it is at least as 
likely as not that cancers, including esophageal cancers, are 
service-connected.

The appellant also submitted some duplicates of evidence 
already associated with the claims file.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  The medical records and generic 
information regarding Agent Orange are not material because 
they do not relate to an unestablished fact necessary to 
substantiate the appellant's claim.  In this regard, this 
evidence does not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the veteran died of a disease associated with his 
military service.

At the time of the prior denial, the evidence established 
that the veteran had served; served in Vietnam; that there 
was no evidence of carcinoma during service or within one 
year of separation; and that there was no competent evidence 
linking the fatal disease process to service, to include 
Agent Orange exposure.  No material facts changed.  The 
evidence showing the veteran was treated for peptic ulcer 
disease in 1972 and cancer of the esophagus in 1992 is 
essentially duplicative of medical evidence previously 
associated with the claims file showing such treatment and 
diagnoses.  In addition, the general information the 
appellant submitted regarding Agent Orange exposure is not 
new and material because it is does not relate to the 
unestablished fact of whether the veteran died from a 
disorder incurred in service.

The cause of the veteran's death is not on the list of 
diseases that are presumptively caused by exposure to Agent 
Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Therefore, presumptive service connection for the cause of 
the veteran's death cannot be granted.

Thus, new and material evidence submitted by the appellant 
must show that the veteran's cause of death is related to his 
service.  Since the general information submitted by the 
appellant does not relate specifically to the veteran's 
disease or active duty, it is not material to her claim.

With regard to the assertions of the appellant that her 
husband's death is related to his military service, we 
certainly respect her right to offer her opinion, but she is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Since the 
Board has found that the evidence is not new and material the 
claim is not reopened.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).




ORDER

The application to reopen the claim for service connection 
for cause of death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


